i          i       i                                                                                  i         i           i




                                      MEMORANDUM OPINION

                                                No. 04-10-00004-CV

                              IN THE INTEREST OF B.A.H., a Minor Child

                       From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009-PA-00256
                             Honorable Richard H. Garcia, Judge Presiding

Opinion by:        Phylis J. Speedlin, Justice

Sitting:           Catherine Stone, Chief Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: July 21, 2010

AFFIRMED

           Derrick O. seeks to appeal the trial court’s termination of his parental rights to his minor

child, B.A.H.,1 and challenges the trial court’s finding that his appeal is frivolous. See TEX . FAM .

CODE ANN . § 263.405(d)(3), (g) (Vernon 2008). Derrick’s court-appointed appellate attorney has

filed a brief representing that he has conducted a professional evaluation of the record and

determined the appellate points are without merit. Counsel concludes the appeal is frivolous. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-




           … To protect the privacy of the parties in this case, we identify the child by initials and the child’s father
           1

by his first name only. See T EX . F AM . C O D E A N N . § 109.002(d) (Vernon 2008).
                                                                                    04-10-00004-CV

03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, order) (applying

Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.). In compliance with the procedure in

Anders, counsel delivered a copy of counsel’s brief to Derrick, who was advised of his right to

examine the record and to file his own pro se brief if he disagreed with counsel’s determination

regarding the merits of the appeal. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San

Antonio 1997, no pet.). No pro se brief was filed. Derrick’s attorney has also filed a motion to

withdraw.

       We have reviewed the record on appeal and counsel’s brief, and we agree that the appellate

points do not present a substantial question for appellate review, and are therefore frivolous. See

TEX . CIV . PRAC. & REM . CODE ANN . § 13.003(b) (Vernon 2002); see also TEX . FAM . CODE ANN .

§ 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we affirm the trial

court’s judgment, and grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.



                                                            Phylis J. Speedlin, Justice




                                                -2-